Quillian, Chief Judge.
The plaintiff appeals from an order dismissing his complaint. Held:
The trial judge in the order appealed from further recited: “the defendants’ counter-claim against the plaintiff remains viable and is still pending against the plaintiff.”
“An appeal from an order dismissing the plaintiffs claim is premature when there is a counterclaim pending in the court below.” Butler Auction Co. v. Hosch, 119 Ga. App. 562 (167 SE2d 684). Accord, Campbell v. George, 129 Ga. App. 644 (200 SE2d 503). Here, as in Patterson v. Professional Resources, 242 Ga. 459 (la) (249 SE2d 248) the pendency of the counterclaim plus the absence of a determination by the trial judge that there was no just reason for delay and express direction for entry of judgment under CPA § 54 (b) (Code Ann. § 81A-154 (b); Ga. L. 1966, pp. 609, 658; 1976, pp. 1047, 1049) prevented the order from being final and appealable. This, coupled with the appellant’s failure to follow the applicable procedure for review under Code Ann. § 6-701 (a) (2) (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073; 1975, pp. 757, 758; 1979, pp. 619, 620), *886subjects the instant appeal to dismissal.
Decided September 8, 1981
Rehearing denied October 9, 1981.
Jesse Cleveland, pro se.
Larry Cobran, for appellees.

Appeal dismissed.


McMurray, P. J., and Pope, J., concur.